     Case 4:15-cv-00657 Document 42 Filed on 08/03/20 in TXSD Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA,                      '
                  Plaintiff,                   '
         v.                                    '      ACTION NO. 4:15-CV-00657
                                               '
LOT 219, PITTMAN PARK, a.k.a.                  '
4333 SUBLIME TRAIL,                            '
ATLANTA, GEORGIA,                              '
                    Defendant.                 '


            UNITED STATES’ SEVENTEENTH STATUS REPORT

        The related criminal case is still on appeal. The defendant/appellant Yanna

Gassaway recently filed her brief on July 13, 2020.

        The Court previously stayed this civil forfeiture case on July 20, 2015. (Doc.

#22). The Court continued the stay on October 7, 2015 (Doc. #27), and ordered the

United States to submit a status report every 120 days. The United States most

recently submitted its Sixteenth Status Report on April 6, 2020 (Doc. #41).

        The related criminal case was tried before Judge Keith P. Ellison as Cause No.

H-15-CR-301, United States v. Yanna Gassaway (a/k/a Yanna Norris), which

included forfeiture allegations against the Defendant Property named in this civil

case.    On February 20, 2019, the Defendant was sentenced to 20 months of

imprisonment and restitution in the amount of $324,840.

        On March 22, 2019, Judge Ellison signed a Final Order of Forfeiture for the
     Case 4:15-cv-00657 Document 42 Filed on 08/03/20 in TXSD Page 2 of 2




Defendant Property. The United States sold the house, and the net sales proceeds

will be held until resolution of the criminal appeal. Assuming the conviction is

affirmed, the United States will dismiss this civil case.

                                        Respectfully submitted,

                                        RYAN K. PATRICK
                                        United States Attorney

                                 By:    /s/ Kristine E. Rollinson
                                        Kristine E. Rollinson
                                        SDTX Federal No. 16785
                                        Texas State Bar No. 00788314
                                        Assistant United States Attorney
                                        1000 Louisiana, Suite 2300
                                        Houston, Texas 77002
                                        Tel. 713-567-9000



                          CERTIFICATE OF SERVICE

      A true and correct copy of this pleading was filed on August 3, 2020.

                                        s/ Kristine E. Rollinson
                                        Kristine E. Rollinson




                                           2
